Citation Nr: 0629519	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for spinal cerebellar 
degeneration, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from August 1975 to April 
1977.  His discharge documents reflect that he had four 
years' prior service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 2005, the veteran testified at a hearing 
at the RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his written statements and oral testimony, the veteran 
contends he is entitled to a higher rating for his spinal 
cerebellar degeneration as the symptoms and manifestations of 
the disability have increased in severity.  Specifically he 
notes that he underwent multiple surgeries (cervical spine, 
left shoulder, and left wrist); and currently suffers from 
multiple neurological symptoms related to his service-
connected disability.

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i) 
(2006).  In this case, the medical treatment records and 
examinations of record are conflicting as to the etiology and 
extent of neurological impairment of the veteran's spinal 
cerebellar degeneration.  See Waddell v. Brown, 5 Vet. App. 
454 (1993) (there may be a breach in the duty to assist when 
there are variously diagnosed psychiatric disorders, but none 
of the examinations fully described the degree of disability 
attributable to each psychiatric disorder).  

VA compensation examination reports in 1999 and 2002, and 
reports of nerve conduction studies and electromyograms 
(EMGs) performed in 2001 and 2002 found no evidence of 
neuropathy, myopathy or radiculopathy.  A VA compensation 
examination report in April 2004, prepared by O.B.C., M.D., a 
private neurologist, found moderate to severe radiculopathy 
of the left upper and left lower extremities, and no clinical 
evidence of any spinal cerebellar degeneration or ataxia.  
But, the veteran's VA physician, in an outpatient treatment 
note in September 2004, stated that the veteran clearly 
demonstrated, by EMG findings, radiculopathy of both cervical 
and lumbar nerves related to his service-connected spinal 
cerebellar degeneration.  In an attempt to resolve these 
differing medical opinions, the RO obtained an August 2005 VA 
compensation examination, that was performed by a physician's 
assistant who stated that the issue could not be resolved 
without resorting to mere speculation. 

The Board finds that the veteran should undergo a 
comprehensive VA evaluation by medical specialists to obtain 
a definitive medical opinion.  The Board notes that if it is 
medically determined that the veteran manifests any 
neurological impairment, and the etiology of the impairment 
cannot be distinguished (including from the service-connected 
disability), the benefit-of-the-doubt doctrine requires that 
all such impairment be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
to exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular scheduler standards. 38 C.F.R. 
§ 3.321(b)(1) (2006).

The veteran's representative, in the September 2004 notice of 
disagreement, contends that the veteran's schedular rating is 
insufficient to adequately compensate him for his service-
connected disability.  On remand, this issue should be 
considered.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all notice and 
development procedures pursuant to 
38 U.S.C.A. §§ 5102-5103A, and 5107 
(West 2002 & Supp. 2005) are fully 
complied with, to include requesting 
that the veteran submit all relevant 
evidence in his possession.

2.	 The veteran should be scheduled for 
appropriate VA examination(s) by 
medical specialists, e.g. a 
neurologist, orthopedist, etc., to 
determine the current severity and all 
manifestations, including the exact 
nature and extent of all neurological 
impairment, of his service-connected 
spinal cerebellar degeneration 
disability  All indicated tests and 
studies should be conducted and all 
manifestations of the service-connected 
disability should be reported in 
detail.

a.	As to the veteran's service-
connected spinal cerebellar 
degeneration, the examiner 
is requested to indicate if 
the disability is moderate, 
moderately severe, severe, 
or of a pronounced, 
progressive grave types.

b.	The examiner should also 
identify all currently 
present neurological 
impairment.  For each such 
impairment identified, the 
examiner should provide an 
opinion as to whether it is 
at least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that 
the disorder is 
etiologically related to the 
veteran's military service, 
or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).

c.	To the extent possible, all 
symptoms of the service-
connected disorder should be 
distinguished from any non-
service-connected 
disorder(s) found to be 
present.  The examiner(s) 
should indicate if it is not 
possible to separate the 
symptoms and effects of 
neurological impairment 
resulting from the service-
connected spinal cerebellar 
degeneration from any other 
disability.  However, if any 
separately diagnosed 
disorders are deemed 
related, this also should 
clearly be indicated.

d.	The physician should proffer 
an opinion, with supporting 
analysis, as to the 
likelihood that any 
diagnosed neurological 
impairment was caused by or 
aggravated by the veteran's 
service-connected spinal 
cerebellar degeneration.  
The degree of neurological 
impairment disorder that 
would not be present but for 
the service-connected spinal 
cerebellar degeneration 
should be identified.  

e.	A rationale should be 
provided for all opinions 
expressed and the 
examination report should 
indicate whether the 
veteran's medical records 
were reviewed.  In rendering 
an opinion, the examiner(s) 
is (are) requested to 
address the opinion 
expressed by Dr. O.B.C. in 
April 2004 (to the effect 
that there was no clinical 
evidence of any spinal 
cerebellar degeneration or 
ataxia) and the veteran's 
treating VA physician in 
September 2004 (to the 
effect that the veteran has 
clearly demonstrated (by 
EMG) radiculopathies of both 
cervical and lumbar nerves 
that arise from the spinal 
cord and, thus, are related 
to progressive deterioration 
of the central nervous 
system.)

3.	Thereafter, the RO should readjudicate 
the veteran's claim for a rating in 
excess of 10 percent for his service-
connected spinal cerebellar 
degeneration, to include consideration 
of the assignment of a compensable 
rating on an extraschedular basis in 
accordance with the provisions of 38 
C.F.R. § 3.321.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the May 2006 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the 
Board, if in order. The Board intimates no 
opinion as to the ultimate outcome of this case. 
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



